Title: I. Draft Reply to the Danbury Baptist Association, [on or before 31 December 1801]
From: Jefferson, Thomas
To: 


            
              Gentlemen
              [on or before 31 Dec. 1801]
            
            The affectionate sentiments of esteem & approbation which you are so good to express towards me on behalf of the Danbury Baptist association, give me the highest satisfaction, my duties dictate a faithful & zealous pursuit of the interests of my constituents, and in proportion as they are persuaded of my fidelity to those duties, the discharge of them becomes more & more pleasing.
            Believing with you that religion is a matter which lies solely between man & his god, that he owes account to none other for his faith or his worship, that the legitimate powers of government reach actions only and not opinions, I contemplate with sovereign reverence that act of the whole American people which declared that their legislature should make no law respecting an establishment of religion, or prohibiting the free exercise thereof; thus building a wall of separation between church and state. Congress thus inhibited from acts respecting religion and the Executive authorised only to execute their acts, I have refrained from prescribing even occasional performances of devotion prescribed indeed legally where an Executive is the legal head of a national church, but subject here, as religious exercises only to the voluntary regulations and discipline of each respective sect. Adhering to this expression of the supreme will of the nation in behalf of the rights of conscience I shall see with sincere satisfaction the progress of those sentiments which tend to restore to man all his natural rights, convinced he has no natural right in opposition to his social duties.
            I reciprocate your kind prayers for the protection and blessing of the common father and creator of man, and tender you for yourselves and your religious association, assurances of my high respect & esteem.
            
              Th: Jefferson
            
          